Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-21-2019 and 05-22-2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a log collection unit configured to collect; a log storage unit for accumulation; a log priority information storage unit storing; an accumulation log determination unit configured to determine; a communication unit configured to transmit; and a log priority table management unit configured to update” in claim 1 and “a log analysis unit configured to analyze; and a log priority change instruction unit configured to transmit” in claim 6. Same reasoning applies to the dependent claims 2 – 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a log collection unit configured to collect; a log storage unit for accumulation; a log priority information storage unit storing; an accumulation log determination unit configured to determine; a communication unit configured to transmit; and a log priority table management unit configured to update” in claim 1 and “a log analysis unit configured to analyze; and a log priority change instruction unit configured to transmit” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Therefore the claims 2 – 10 are also rejected for the same rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 6 seems to depend on claim 1, but starts with the phrase “A log collection system comprising the in-vehicle apparatus according to claim log collection system” and “a log collection unit” in claim 1 are same or different entities. Also, it is not clear and definite if the term “a log priority table management unit” in claim 1 is same or different than the “a log priority change instruction unit” in claim 6 as both entities appear to do the same functionality. Therefore the claims 2 – 10 are also rejected for the same rationale.
Claim 1 recites the limitation "a log priority information storage unit storing log priority information indicating a priority of a log to be accumulated in the log storage unit; an accumulation log determination unit configured to determine a log to be accumulated in the log storage unit based on the log priority information; a communication unit configured to transmit a log accumulated in the log storage unit to the server; and a log priority table management unit configured to update the log priority information stored in the log priority information storage unit based on an update command from the server".  It is not clear if the term “a log” is same or different one. There is insufficient antecedent basis for this limitation in the claim. Therefore the claims 2 – 10 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 10 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites having log 
Step 1: The claim 1 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1 recites: log collection, accumulation, storage, priority information and priority management table units which are used to collect, store, transfer to server and update stored records, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human organized way and / or with pen and paper without a generic computer. Except for words ‘apparatus and system’, there is nothing in the claim element precludes the step from practically being performed in human organized way and/or with pen and paper. For example, performing a obtaining, storing and based on priority information update various information, in any office or campus can also be perceived to be human organized way done in an orderly fashion. In the context of these claims encompasses detecting possible attack from the data accordingly. 
Dependent claims 2 – 10 which in turn recite further collecting, storing and updating data logs and sending update or stop service commands based on conditions of time and location is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human organized way but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activities” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of log collection, accumulation, storage, priority information and priority management table units which are used to collect, store, transfer to server and update stored records. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (Fig. 1) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, log collection, accumulation, storage, priority information and priority management table units which are used to collect, store, transfer to server and update stored records amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 10 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al (US 20050251579), hereafter Ngo and Nicodemus et al (US 20070143851), hereafter Nico.
Claim 1: Ngo teaches an in-vehicle apparatus connected to a server via a network and mounted on a vehicle, the in-vehicle apparatus comprising (Summary): a log collection unit configured to collect a log; a log storage unit for accumulation of at least a part of the log; ([0040-41] logs of data are acquired by data logger and [0010] the acquired data is stored in a device log);
a log priority information storage unit storing log priority information indicating a priority of a log to be accumulated in the log storage unit; ([0038] Prioritized queues are used and include, for example, queues for high, normal, and low priority messages);
an accumulation log determination unit configured to determine a log to be accumulated in the log storage unit based on the log priority information; ([0038] critical device status changes are given highest priority, while other alerts and responses are given normal priority. Scheduled data messages are given the lowest priority [0014] selectively storing each of a group of the plurality of information elements in one of a plurality of data structures based on a priority indicator associated with each one of the information elements of the group);
a communication unit configured to transmit a log accumulated in the log storage unit to the server; ([0036] data is stored within the device and transmitted to the Network Operations Center (NOC) [0009] comprising a server);
Ngo teaches the claimed concept but is not explicit on and a log priority table management unit configured to update the log priority information stored in the log priority information storage unit based on an update command from the server.
However, the analogous art Nico teaches and a log priority table management unit configured to update the log priority information stored in the log priority information storage unit based on an update command from the server. ([0614-615] the policy management system user interface allows to effectively summarize on a sliding scale, e.g. 1-5, High/Medium/Low, 1-100, etc. the desired security posture, or conversely their security posture noncompliance tolerance. A set of data tables in the policy management database maps each setting on this sliding scale to the enablement and/or disablement of specific policies and policy actions, as well as specific compliance thresholds or scores (i.e., priority information), [0626] a combination of industry risk assessment and vendor risk assessment information are used to prioritize vulnerabilities and patches to focus on [0630] based on received updates (patches) from remote policy database(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ngo to include the idea of updating log priority table based on update command as taught by Nico so that as the software responsible for determining overall assessment processes less data and thus quickly reaches decisions with respect to required policy enforcement actions ([0958]).
Claim 2: the combination of Ngo and Nico teaches the in-vehicle apparatus according to claim 1, further comprising: a log information storage unit storing log information indicating a content of the log to be collected by the log collection unit; and an updating unit configured to update the log information stored in the log information storage unit. (Ngo: [0011] determining whether the first and second information element includes a first and second priority level indications, and storing the first and second information element in a first and second data structures when it is determined that the first information element includes the first and second priority level indications. [0075] database server is responsible for data updates and retrievals).
Claim 3: the combination of Ngo and Nico teaches the in-vehicle apparatus according to claim 2, wherein the log collection unit is a log acquisition program incorporating the log information; (Ngo: [0040] The data logging involves storing of the data locally on the device and [0075] database server is responsible for data updates and retrievals).
Claim 4: the combination of Ngo and Nico teaches the in-vehicle apparatus according to claim 1, further comprising: a service control unit configured to control a service to be provided to a passenger of the vehicle, wherein the service control unit stops the service based on an instruction from the server. (Ngo: [0034] telemetry device has GPS hardware and intelligence, whereby the network in conjunction with the NOC employs mechanisms for providing assistance data [0090] with the telemetry devices, accommodation is made to support staggering of device responses to prevent overwhelming the reverse path of the wireless network).
Claim 5: the combination of Ngo and Nico teaches the in-vehicle apparatus according to claim 1, wherein the log priority information includes a condition regarding at least one of a valid time or a valid area; and the accumulation log determination unit regards the log priority information to be valid and determines a log to be accumulated in the log storage unit when at least one of a time or a position of the in-vehicle apparatus when the log has been collected matches the condition in the log priority information. (Ngo: [0008] fleet and asset management system that prioritizes information to be sent from the vehicles to ensure timely acquisition of location information, [0040-41] Schedules are configured to obtain data at a regular interval based upon calendar time and date. Schedules are configured such that they are enabled and disabled based upon status of a digital input).
Claim 6: the combination of Ngo and Nico teaches a log collection system comprising the in-vehicle apparatus according to claim 1 and the server connected the in-vehicle apparatus via the (Nico: [0017] receiving information relating to the status of the at least one known security vulnerability of the software program, the state of each of the plurality of conditions; analyzing the information relating to the status of the at least one known security vulnerability and the state of each of the plurality of conditions ([0570] enumerated list of virus threats with attack type and severity level identified); determining, based on the analyses, the compliance of the at least one security vulnerability and the plurality of conditions with the rule. [0626] a combination of industry risk assessment and vendor risk assessment information are used to prioritize vulnerabilities and patches to focus on [0630] based on received updates (patches) from remote policy database(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ngo to include the idea of analyzing and updating log records as taught by Nico so that as the software responsible for determining overall assessment processes less data and thus quickly reaches decisions with respect to required policy enforcement actions ([0958]).
Claim 7: the combination of Ngo and Nico teaches the log collection system according to claim 6, wherein the in-vehicle apparatus further comprises a log information storage unit storing log information indicating a content of the log to be collected by the log collection unit; and the server further comprises a log change instruction unit configured to update the log information stored in the log information storage unit. (Ngo: [0011] determining whether the first and second information element includes a first and second priority level indications, and storing the first and second information element in a first and second data structures when it is determined that the first information element includes the first and second priority level indications. [0075] database server is responsible for data updations and retrievals).
Claim 8: the combination of Ngo and Nico teaches the log collection system according to claim 6, wherein the log priority change instruction unit outputs the update command to, in addition to the in-vehicle apparatus that has transmitted a log in which a possibility of attack has been detected, another in-vehicle apparatus that satisfies at least one of conditions of having a same model as that of the in-vehicle apparatus, or being within a predetermined distance from a position where a log in which a possibility of attack has been detected is acquired. (Ngo: [0011] determining whether the first and second information element includes a first and second priority level indications, and storing the first and second information element in a first and second data structures when it is determined that the first information element includes the first and second priority level indications. [0075] database server is responsible for data updates and retrievals; [0008] fleet and asset management system that prioritizes information to be sent from the vehicles to ensure timely acquisition of location information, [0040-41, Fig. 1] Schedules are configured to obtain data at a regular interval based upon calendar time and date. Schedules are configured such that they are enabled and disabled based upon status of a digital input [0037] and various digital inputs are used to monitor various components of the vehicles in the vicinity range).
Claim 9: the combination of Ngo and Nico teaches the log collection system according to claim 6, wherein the in-vehicle apparatus further comprises a service control unit configured to control a service to be provided to a passenger of the vehicle; and the server further comprises a service (Ngo: [0034] telemetry device has GPS hardware and intelligence, whereby the network in conjunction with the NOC employs mechanisms for providing assistance data [0090] with the telemetry devices, accommodation is made to support staggering of device responses to prevent overwhelming the reverse path of the wireless network).
Claim 10: the combination of Ngo and Nico teaches the log collection system according to claim 6, wherein the log priority information includes a condition regarding at least one of a valid time or a valid area; and the log priority change instruction unit determines at least one of the valid time or the valid area in the updated log priority information based on at least one of a time or a position where the in-vehicle apparatus has collected a log in which a possibility [of the attack] is detected by the log analysis unit. (Ngo: [0008] fleet and asset management system that prioritizes information to be sent from the vehicles to ensure timely acquisition of location information, [0040-41] Schedules are configured to obtain data at a regular interval based upon calendar time and date. Schedules are configured such that they are enabled and disabled based upon status of a digital input).
Ngo is silent on detecting a possibility of an attack.
However, the analogous art Nico teaches detecting a possibility of an attack. ([0017] receiving information relating to the status of the at least one known security vulnerability of the software program, the state of each of the plurality of conditions; analyzing the information relating to the status of the at least one known security vulnerability and the state of each of the plurality of conditions ([0570] enumerated list of attacks); determining, based on the analyses, the compliance of at least one security vulnerability and plurality of conditions with the rule. [0626] a combination of industry risk assessment and vendor risk assessment information are used to prioritize vulnerabilities and patches to focus on [0630] based on received updates (patches) from remote policy database(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ngo to include the idea of analyzing and detecting possibility of attack as taught by Nico so that as the software responsible for determining overall assessment processes less data and thus quickly reaches decisions with respect to required policy enforcement actions ([0958]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Fujii; Koji (US 20140325010): ELECTRONIC APPARATUS AND LOG INFORMATION TRANSFER METHOD.
2. Kim et al (US 20160171801): APPARATUS AND METHOD FOR PROCESSING A PLURALITY OF LOGGING POLICIES.
3. Ricci et al (US 20130204493): DUPLICATED PROCESSING IN VEHICLES.
4. Wang et al (US 20050010929): System and method for electronic event logging.
5. Konrardy et al (US 9754325): Autonomous vehicle operation feature monitoring and evaluation of effectiveness.
6. Yan et al (US 20160021127): SYSTEM AND METHOD FOR DETECTING OBD-II CAN BUS MESSAGE ATTACKS.
7. Yamada Mitsuo (EP 001981002): On-vehicle data collection apparatus, center and on-vehicle system (see Fig. 15).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438.